DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 - 7, 10 - 17, 20 - 26 and 29 - 30 are pending for examination. Claims 1, 13, and 22 are amended.  Claims 8 - 9, 18 - 19, and 27 – 28 are canceled.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 7, 12 – 17, and 22 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al., (US PUB 2010/0333100 hereinafter Miyazaki) in view of Nakajima (US PUB 2013/0174151), and further in view of Rothman et al., (US PAT 7,523,323 hereinafter Rothman).

Miyazaki and Nakajima were cited in previous office action.


As to claim 1, Miyazaki teaches an apparatus, comprising: 
a processor (element CPU 1 of figure 1); and 
a non-transitory computer readable medium (“computer readable recording medium” claim 1) to store a set of instructions for execution by the processor, the set of instructions to cause the processor to: 
	receive information to invoke a switch from a first operating system (element first OS 120 of first virtual machine 10 of figure 1) to a second operating system (element second OS 220 of second virtual machine 20 of figure 1), wherein the first operating system and the second operating system run on a single computing device (“…control the execution of a plurality of virtual machines on a single physical computing machine…” notes as above that each virtual machine has each OS, figure 1 and para. 0001 and 0036), and wherein the received information to invoke a switch comprises a request to switch from the first operating system to the second operating system (“…The virtual machine control unit 30 receives the priority and the switching indication notified by the task execution unit 100 and switches the first virtual machine 10 currently in operation to the second virtual machine 20” notes: switching virtual machine is switching OS as each VM has each OS, figure 1 para. 0054).  

receive a request to switch from the second operating system to the first operating system (“…The priority of the top-priority task for the second virtual machine 20 at the timing at which the switching from the second virtual machine 20 to the first virtual machine 10 took place is set to the priority of the dummy task 110 at the completion....” para. 0038) and (“…the switching processing from the second virtual machine 20 to the first virtual switching machine 10 is performed at the timing when the execution order of the dummy task 210 comes according to the task scheduling by the second OS 220” para. 0050); 
Miyazaki does not explicitly but Nakajima teaches
transition the first operating system from a normal state to a standby state 
(“When the guest OS 121 receives a sleep (S3: suspend to RAM) request from the guest virtual machine management agent 123, the OSPM module in the guest OS 121 ; 
copy a standby context for the first operating system from volatile memory to non-volatile memory while remaining in the standby state (“When the OSPM module checks that all the devices are stopped, the OSPM module outputs an I/O to a virtual BIOS of the guest virtual machine 120 to change the system to the S3 (sleep) state.” para. 0054) and (“…Thus, the virtual machine manager 118 (VM manager) recognizes that the guest virtual machine has shifted to the S3 (sleep) state, and the virtual machine manager 118 instructs a guest memory controller (GuestMemCnt) 119 to save the data in a memory ( RAM) 202A used by the guest OS” para. 0062); 
 copy the standby context for the first operating system from the non-volatile memory to the volatile memory (“…Then, the virtual machine manager 118 instructs the guest memory controller (GuestMemCntl) 119 to restore data in a guest memory (RAM) assigned to the guest virtual machine 120…” para. 0059 - 0060); and 
transition the first operating system from the standby state to the normal state using the standby context (“…The hypervisor 101 maps data in the same address as the address used when the MEM-COM file 411 is stored, and assigns a storage region of the memory to the guest virtual machine as the guest memory (RAM) 202A, such that the data in the memory is available from the guest OS. The guest memory controller 119 restores data in the assigned storage region of the memory based on the MEM-COM file 411. After restoration is finished, the virtual machine manager 118 instructs the guest virtual machine to return to an S0 (powered up and operating) state” para. 0059).  

Miyazaki and Nakajima do not but Rothman teaches wherein the volatile memory and the non-volatile memory (“…first stage content 94 may have been saved to flash memory 27. OS 50 may therefore restore first stage content 94 from flash memory 27 into RAM 26….” Col. 5 lines 57 – 65) are both on the single computing device (“…the terms "processing system" and "data processing system" (DPS) are intended to broadly encompass a single machine, or a system of communicatively coupled machines or devices operating together...” col. 2 lines 40 – 52).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Miyazaki and Nakajima by adopt the teachings of Rothman because Rothman would provide implementations of saving from volatile memory to non-volatile memory and restoring context data from non-volatile memory to volatile memory for quick execution (col. 5 – 6) in either single machine or different machines (col. 2 lines 55 – 65).  Miyazaki and Nakajima would apply the concept to implement Rothman’s teaching to implement swapping context data from volatile memory to non-volatile 

As to claim 2, Miyazaki modified by Nakajima and Rothman teaches the apparatus of claim 1, Miyazaki and Rothman do not but Nakajima wherein the standby context includes one or more configuration settings for the first operating2Appl. No. 15/639,605Docket No.: P63211C Response Dated March 23, 2020Examiner: HOANG, PHUONG NReply to Office Action of December 23, 2019TC/A.U. 2194system, the one or more configuration settings including a register setting, an application setting, a file setting, or an operating system state setting (“…guest OS 121 changes the devices in the physical layer 230 to a D3 state (stopped state)” para. 0053).  
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Miyazaki and Rothman by adopt the teachings of Nakajima because Nakajima would provide details of processing and maintaining context in switching virtual machines (para. 0053, 0060 – 0052).  While Miyazaki teaches saving execution context and restoring it before and after switching (para. 0055 and 0059).  Miyazaki would apply the saving execution context into RAM that can retrieve stored information even after having been power cycled.

As to claim 3, Miyazaki by adopt the teachings of Nakajima and Rothman teaches the apparatus of claim 1, Miyazaki and Rothman do not but Nakajima wherein the normal state comprises running of processes for the first operating system (“the guest OS 121 in the guest virtual machine accesses a back-end driver 112 of the virtual .  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Miyazaki and Rothman by adopt the teachings of Nakajima because Nakajima would provide details of processing and maintaining context in switching virtual machines (para. 0053, 0060 – 0052).  While Miyazaki teaches saving execution context and restoring it before and after switching (para. 0055 and 0059).  Miyazaki would apply the saving execution context into RAM that can retrieve stored information even after having been power cycled.

  As to claim 4, Miyazaki by adopt the teachings of Nakajima and Rothman teaches the apparatus of claim 1, Miyazaki and Rothman do not but Nakajima wherein the standby state comprises a cessation of processes running for the first operating system (“When the guest OS 121 receives a sleep (S3: suspend to RAM) request from the guest virtual machine management agent 123…” para. 0053).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Miyazaki and Rothman by adopt the teachings of Nakajima because Nakajima would provide details of processing and maintaining context in switching virtual machines (para. 0053, 0060 – 0052).  While Miyazaki teaches saving execution context and restoring it before and after switching (para. 0055 and 0059).  Miyazaki 
   
As to claim 7, Miyazaki by adopt the teachings of Nakajima and Rothman teaches the apparatus of claim 1, Miyazaki teaches wherein the set of instructions further comprise instructions to cause the processor to receive the information to switch from the second operating system to the first operating system during operation of the second operating system (“…Also, the virtual machine control unit 30 receives the priority and the switching indication notified by the task execution unit 200 and switches the second virtual machine 20 currently in operation to the first virtual machine 10” para. 0054).
 
As to claim 12, Miyazaki, Nakajima and Rothman teaches the apparatus of claim 1, Miyazaki teaches wherein the set of instructions further cause the processor to: 
receive information to invoke a switch from the first operating system to a third operating system (“…a plurality of virtual machines each having an operation system that carries out scheduling of tasks to be executed according to priorities of the tasks, and a virtual machine control unit that controls switching of the plurality of virtual machines…” plurality of virtual machines, each having an operating system, would comprise a third virtual machine/operating system, first and second operating systems are example, figure 1 and para. 0010); 
receive a request to switch from the third operating system to the first operating system (“…The priority of the top-priority task for the second virtual machine ; 
Miyazaki and Rothman do not explicitly but Nakajima teaches
transition the first operating system from a normal state to a standby state 
(“When the guest OS 121 receives a sleep (S3: suspend to RAM) request from the guest virtual machine management agent 123, the OSPM module in the guest OS 121 changes the devices in the physical layer 230 to a D3 state (stopped state)” para. 0053); 
copy a standby context for the first operating system from volatile memory to non-volatile memory (“When the OSPM module checks that all the devices are stopped, the OSPM module outputs an I/O to a virtual BIOS of the guest virtual machine 120 to change the system to the S3 (sleep) state.” para. 0054) and (“…Thus, the virtual machine manager 118 (VM manager) recognizes that the guest virtual machine has shifted to the S3 (sleep) state, and the virtual machine manager 118 instructs a guest memory controller (GuestMemCnt) 119 to save the data in a memory ( RAM) 202A used by the guest OS” para. 0062); 
 copy the standby context for the first operating system from the non-volatile memory to the volatile memory (“…Then, the virtual machine manager 118 ; and 
transition the first operating system from the standby state to the normal state using the standby context (“…The hypervisor 101 maps data in the same address as the address used when the MEM-COM file 411 is stored, and assigns a storage region of the memory to the guest virtual machine as the guest memory (RAM) 202A, such that the data in the memory is available from the guest OS. The guest memory controller 119 restores data in the assigned storage region of the memory based on the MEM-COM file 411. After restoration is finished, the virtual machine manager 118 instructs the guest virtual machine to return to an S0 (powered up and operating) state” para. 0059).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Miyazaki and Rothman by adopt the teachings of Nakajima because Nakajima would provide details of processing and maintaining context in switching virtual machines (para. 0053, 0060 – 0052).  While Miyazaki teaches saving execution context and restoring it before and after switching (para. 0055 and 0059).  Miyazaki would apply the saving execution context into RAM that can retrieve stored information even after having been power cycled.

As to claim 13, this is a method claim of claim 1.  See rejection for claim 1 above.

As to claims 14 - 16, see rejection for claims 2 – 4 above respectively.

As to claim 17, see rejection for claim 7 above.

As to claim 22, this is a non-transitory computer-readable storage medium claim of claim 1.  

As to claims 23 - 25, see rejection for claims 2 – 4 above respectively.

As to claim 26, see rejection for claim 7 above.


Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki, Nakajima and Rothman, as applied to claim 1, and further in view of Kaul (US PUB 2014/0245294).

As to claim 5, Miyazaki modified by Nakajima and Rothman teaches the apparatus of claim 1, Miyazaki, Nakajima and Rothman do not but Kaul teaches wherein the volatile memory comprises dynamic random access memory (DRAM) (“dynamic random access memory (DRAM)” para. 0031).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Miyazaki and Nakajima by adopt the teachings of Kaul because Kaul would provide variety of computer memories (para. 0031).

As to claim 6, Miyazaki modified by Nakajima and Rothman teaches the apparatus of claim 1, Miyazaki, Nakajima and Rothman do not but Kaul teaches wherein the non-volatile memory comprises a hard disk drive or a flash memory (“flash memory” para. 0031).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Miyazaki, Nakajima and Rothman by adopt the teachings of Kaul because Kaul would provide variety of computer memories (para. 0031).


Claims 10 – 11, 20 – 21, and 29 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki, Nakajima and Rothman, as applied to claim 1, and further in view of Miyamoto et al., (US PUB 2010/0192152 hereinafter Miyamoto).

As to claim 10, Miyazaki modified by Nakajima and Rothman teaches the apparatus of claim 1, Miyazaki, Nakajima and Rothman do not but Miyamoto teaches wherein the received information to invoke a switch comprises a request from a peripheral device to switch from the first operating system to the second operating system (“…The management OS 31a also obtains the input information from the input/output device sets 51, 52, and 53, and transfers the input information to the corresponding guest OSs 41a, 42a, and 43a via the VMM 21…” figure 5 and para. 0086).  


As to claim 11, Miyazaki modified by Nakajima and Rothman teaches the apparatus of claim 1, Miyazaki, Nakajima and Rothman do not but Miyamoto teaches wherein the received information to invoke a switch indicates that a trigger event has occurred at a peripheral device to switch from the first operating system to the second operating system (element 23 device sorting unit, figure 5).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Miyazaki, Nakajima, and Rothman by adopt the teachings of Miyamoto because Miyamoto input/output device would provide request to virtual machines for processing (para. 0068 – 0093).

As to claims 20 – 21, and 29 – 30, see rejection for claims 10 – 11 above.


Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a 

Claim Rejections - 35 U.S.C. § 103 (pages 8 – 12)
Applicant argued that Nakajima does not teach Appl. No. 15/639,605Docket No.: P63211C/1020P63211CResponse Dated June 9, 2021Examiner: HOANG, PHUONG NReply to Office Action of March 1, 2021TC/A.U. 2194"copy a standby context for the first operating system from volatile memory to non-volatile memory while remaining in the standby state, wherein the volatile memory and the non-volatile memory are both on the single computing device" as recited in claim 1” (page 9 – 10 of remark).
In response,
As applicant acknowledges that Nakajima teaches copy a standby context for the first operating system from volatile memory to non-volatile memory while remaining in the standby state, wherein the volatile memory and the non-volatile memory” as explained in pages 8 – 9 above, and argued that Nakajima does not teach amended limitation “…are both on the single computing device”.  Amended limitations are taught by Rothman, wherein Rothman’s system can save context data from volatile memory to non-volatile memory and restoring context data from non-volatile memory to volatile memory for quick execution (col. 5 – 6) in either single machine or different machines (col. 2 lines 40 – 52).  Miyazaki and Nakajima would apply the concept to implement Rothman’s teaching to implement swapping context data from volatile memory to non-volatile memory and restoring context data from non-volatile memory to volatile memory that are both in single machine.  


Applicant argued that “Similarly, claims 2-7, 10-12, 14-17, 20-21, 23-26 and 29-30 depend from independent claims 1, 13 or 22, and are also in allowable form for at least those reasons given for the independent claims, and other reasons as well. Consequently, claims 1-7, 10-17, 20-26, and 29-30 represent patentable subject matter, and removal of the obviousness rejections are respectfully requested” (page 10 of remark).
In response,
Dependent claims -7, 10-12, 14-17, 20-21, 23-26 and 29-30 are rejected for the same reasons as they depend on rejected claims 1, 13, and 22.  Consequently, claims 1-7, 10-17, 20-26, and 29-30 are all rejected as explained above.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Lewis, (US PUB 2014/0325197), discloses a method for speeding up resume from sleep state by saving and restoring context date between volatile and non-volatile memory (title, abstract, and figures 1 – 5).
Chartrand, (US PUB 2007/0005947), discloses operating system mode transfer method (title, abstract, and figures 1 – 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG N HOANG/Examiner, Art Unit 2194   


/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194